DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the two second layers" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  Examiner assumes that any adhesive layer disposed on the second layer would meet the limitations.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (WO 2018/124466) with evidence from Jung et al. (US 20110311796) and Chae et al. (US 20180305498).  US20190263095 is used as a translation of the WIPO document as the disclosure must be translated as-is into English.  See MPEP 1893.01(d).
Paek discloses a plastic laminated film.  Concerning claim 1, Paek discloses the plastic laminate film comprises a first layer of a polyamideimide and a second layer that is a polyimide.  The first layer has a molecular weight of 10000 to 1000000 g/mol and specifically of 110000 g/mol and the second layer has a molecular weight less than the first layer in the Examples and has a molecular weight of 10000 to 1000000 g/mol (para. 0022-0050 and 0087-0096).  Given that the second layer is formed from a polyimide from the same materials, the content of amide structures would be within the claimed range.  Concerning claim 2, as evidenced by Chae, similar polyamideimides have a refractive index higher than 1.6 (Table 1; Comparative Examples 1-5) and as evidenced by Jung, similar polyimides have a refractive index lower than 1.6 (Table 2, Examples 4, 10, and 12). As such, the resulting structure of Paek would meet the refractive index relationship.  Regarding claims 3-14, the polyamideimide and the polyimide are formed from the same compounds for the dianhydride, diamine, and aromatic chloride compound as disclosed in the specification, the polyimide and polyamideimide of Paek would have the claimed chemical structures.  
With respect to claim 15, the polyamideimide has a weight ratio of imide unit structure to amide unit structure of 1:1 to 1:4, which would overlap and include the claimed molar content when converted (para. 0039).  Regarding claim 16, the thickness of the first layer is for example 49 microns and the second layer is 0.5 microns (para. 0094) and broadly has a ratio of the first layer thickness to the second layer thickness of 1 : 0.01 or more (para. 0056-0057).  Examiner notes that the content of amide structures is such as to have good mechanical and optical properties (para. 0040). With respect to claim 17, the transmissivity is 90% or more (para. 0081) and has a yellow index of 4.50 or less (para. 0069).  Concerning claim 19, as shown above, Paek discloses the claimed composition for each layer.  Regarding claim 20, the limitation is a product-by-process limitation and given that the structure is the same as that claimed, the laminate of Paek would meet the limitations as claimed.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (WO 2018/124466) with evidence from Jung et al. (US 20110311796) and Chae et al. (US 20180305498) as applied to claim 1 above, and further in view of Song et al. (US 20180112049).  US20190263095 is used as a translation of the WIPO document as the disclosure must be translated as-is into English.  See MPEP 1893.01(d).
The prior art discloses the above, including two polyimide layers disposed on either major surface of the polyamideimide.  However, the prior art is silent to the claimed hard coat and adhesive layer.
Song discloses a polyamideimide layer having a hard coat on one surface and an adhesive layer disposed on the other surface (para. 0064-0201).  The layers allow for protection and the ability to be adhered to a display device (para. 0099 and 0199).  As such, it would have been obvious to one of ordinary skill in the art to apply the layers as claimed, for the above stated reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al. (US 20190009505).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783